Name: Commission Regulation (EEC) No 1140/86 of 18 April 1986 on the supply of various consignments of cereals to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/38 Official Journal of the European Communities 19 . 4. 86 COMMISSION REGULATION (EEC) No 1140/86 of 18 April 1986 on the supply of various consignments of cereals to the League of Red Cross Societies (LRCS) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to LRCS, the Commission allocated to the latter organization 5 110 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 367, 31 . 12. 1985, p. 19 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 19 . 4. 86 Official Journal of the European Communities No L 103/39 ANNEX la 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5. Total quantity : 1 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessional de cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75005 Paris (Telex 200490 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags : a red cross 15 X 15 cm followed by, in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / ASSAB' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Assab 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 29 April 1986 16. Shipment period : 15 May to 15 June 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethipia, c/o 'Diplomatic Bag', Berlaymont 1 / 123,200, rue de la Loi , B-1049 Brussels . No L 103/40 Official Journal of the European Communities 19 . 4. 86 ANEXO lb  BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb  ANEXO lb NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 1 000 CoopÃ ©ration agricole de Moissac-Beaumont CitÃ © du Maroc BoÃ ®te postale 50 F-82200 Moissac Castelsarrasin (Tarn-et-Garonne) 19 . 4. 86 Official Journal of the European Communities No L 103/41 ANNEX II 1 . Programme : 1986 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (telex : 22555 LRCS CH) 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat flour 5. Total quantity : 3 000 tonnes (4 110 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 1 04) 10 . Packaging :  in new jute sacks of 370 g, lined with woven polypropylene sacks of 1 1 0 g. The top edge of the sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags : a red cross 15 X 15 cm followed by, in letters at least 5 cm high : 'WHEATFLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / ASSAB' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Assab 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 29 April 1986 16. Shipment period : 15 May to 15 June 1986 17. Security : 15 ECU per tonne Note : Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\